DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s arguments pertaining to the combination based on Yen and the embodiment of Horng referenced in the previous rejection is found persuasive.  The examiner agrees that Yen is a centrifugal fan and the embodiment of Horng previously cited was an axial fan.  A centrifugal embodiment of Horng is cited in the updated rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S Pre-Grant Publication 20060204363) hereinafter Yen in view of Horng (U.S Pre-Grant Publication 20030123975).
Regarding claim 1, Yen discloses:
a centrifugal fan {[0001]}, comprising:
a housing {Figure 8 (23) and (24)};
and an impeller {Figure 8 (21) and (22)}, comprising:
a fan hub {Figure 8 (21)},
rotatablv disposed in the housing along an axis {Figure 8, axis shown but not labeled},
and is configured to rotate in a rotating direction {Figure 8 counterclockwise, [0003] and [0031]};
and a plurality of blades connecting to the fan hub {Figure 8 (22) are connected to (21)},
the end of each one of the blades having a first extending portion {Figure 8 (223)} and a second extending portion {Figure 8 (222)},
 the first extending portion and the second extending portion are configured along the direction of the axis {Figure 8 (222) and (223) have a length that is along the direction of the axis},
and extending directions of the first extending portion and the second extending portion are different along the rotating direction {Figure 8 (222) and (223) extend in different directions as one moves radially outward along the blade},
and form an angle difference therebetween {Figure 8 shows (222) and (223) having a clear angular separation and different orientation at the radially outward end of the blades as viewed from the rotation axis of the impeller}.
Yen is silent regarding wherein the angle differences of any two adjacent blades are different.  Yen does teach adjacent blades being different in Figure 12; the single ended blade is considered not to have an angle difference.  
Horng pertains to centrifugal fans.  Horng teaches wherein the angles of any two adjacent blades are different {Figure 12 blades 61-64 in a set have different curvatures and therefore angles; [0033]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have adjacent blades of Yen with different angles differences based on the different curvature (and therefore angle) of the adjacent blades of Horng.  One of ordinary skill in the art would be motivated to do so to enhance blowing efficiency and reduce noise {Horng [0033]}.     
Regarding claim 2, Yen further discloses:
wherein each of the blades further comprises a body portion {Figure 8 (221)},
one end of the body portion is connected to the fan hub {Figure 8 (221) connects to (21)},
and the other end of the body is connected to the corresponding first extending portion and the second extending portion in a radial direction perpendicular to the axis portion {Figure 8, the radially further out end of (221) that is connected to (222) and (223)},
and the body portion is parallel to the corresponding first extending portion {Figure 7 (223) extends in same direction as (221)}.
Regarding claim 3, Yen further discloses wherein the second extending portion {Figure 8 (222)} is biased along the rotating direction relative to the first extending portion {Figure 7/8 (223) is biased in the rotation direction compared to the (222); the examiner is interpreting biased as being in a positive or negative manner}.
Regarding claim 4, Yen further discloses wherein the second extending portion is biased opposite to the rotating direction relative to the first extending portion {Figure 7/8 (222) curves in a circumferential direction opposite to the direction of rotation of the impeller, whereas (223) does not; therefore, there is a bias of the second extending portion relative to the first extending portion}. 

    PNG
    media_image1.png
    615
    552
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Horng as applied to claim 1, and in further view of Herrou et al. (U.S Pre-Grant Publication 20170002836) hereinafter Herrou.
Regarding claim 5, Yen teaches the centrifugal fan of claim 1. Yen is silent regarding the diameters/radii of the blades, but appears to have a shorter diameter for the blade section (223).  Annotated Figure 1 (I) roughly shows the outer extent of (223) and (II) roughly shows the outer extent (222) having different diameters.
Herrou pertains to centrifugal cooling fans.  Herrou teaches that centrifugal cooling fan blades generally have equal chord length {[0003]-[0005], which results in the diameter being equal}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the ends of the extending portions of the combination of Yen and Horng to have equal diameters as taught by Herrou when discussing conventional centrifugal fans.  One of ordinary skill in the art would be motivated to do so for reasons related to the effectiveness of the relatively close throat gap to direct airflow to the outlet (Herrou [0003]-[0005]).       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                            
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745